Citation Nr: 1014450	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-24 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals of a white matter infarct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 
1973, and from April 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision granted service connection 
for residuals of a white matter infarct, and assigned a 
noncompensable disability rating, effective from October 6, 
2005.  The appellant appealed that decision, and the case was 
referred to the Board for appellate review.

The Board remanded the claim in May 2009 so that the Veteran 
could be scheduled for a travel board hearing.  The Veteran 
thereafter testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in October 2009.  A 
copy of the hearing transcript is of record and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Remand is necessary in this case to obtain certain 
specifically-identified VA treatment records and to obtain 
another VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).
The Veteran testified in October 2009 that he was being 
afforded VA therapy with a psychiatrist every two weeks.  See 
page seven of hearing transcript (transcript).  The Board 
observes that the most recent VA medical record on file 
concerning psychiatric-based treatment is dated in August 
2009.  This record is in the form of a psychiatry 
psychotherapy individual note from the "CBOC" (community 
based outpatient clinic) in Sandusky.  Therefore, the RO 
should obtain and associate with the claims file any 
available VA psychiatric treatment records, to include those 
from the Sandusky CBOC, dated from August 2009 to the 
present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran testified at his hearing in October 2009 that he 
was last afforded a VA examination for his infarct residuals 
in July 2006.  This is almost four years ago.  In some 
instances, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

In this case, the Veteran testified at his October 2009 
hearing before the Board that his white matter infarct 
residuals include cognitive impairment, such as memory loss, 
and mood deviations.  He added that he was also no longer 
able to drive an automobile.  See page five of transcript.  
The Veteran also testified that due to his infarct residuals 
he began to experience incapacitating headaches.  See page 
eight of transcript.  Specifically, he informed the 
undersigned that it was his belief that his infarct residuals 
included vision difficulties, memory loss, and emotional 
problems.  See pages 13-15 of transcript.  The Veteran added 
that he had not worked since suffering his stroke in 2004.  
See page 16 of transcript.  The Veteran's representative 
requested that the Veteran be afforded another VA 
examination, in that the last examination conducted did not 
sufficiently evaluate the residuals of the Veteran's white 
matter infarct.  See page 19 of transcript.  

In light of the factors noted above, the Board concludes 
that, in this case, another VA examination is needed to 
render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

The Board points out that where a veteran appeals the initial 
rating assigned for a disability, as is the case here, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, if later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.  Thus, in this case, a more recent VA 
examination may provide additional evidence showing that a 
higher initial or staged rating is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all VA treatment 
records (to include those from the CBOC 
in Sandusky) dated from August 2009 to 
the present, and associate the records 
with the Veteran's claims files.  Efforts 
to obtain these records should only end 
if they do not exist or further efforts 
to obtain them would be futile.  38 
C.F.R. § 3.159(c)(2).  If the records are 
unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  Once the records requested above have 
been obtained, the RO should schedule the 
Veteran for an appropriate VA examination 
to ascertain the current severity and 
manifestations of his service-connected 
residuals of a white matter infarct. Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and to 
comment on the current severity of the 
Veteran's service-connected disability.  
The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's service-connected white matter 
infarct residuals under the applicable 
rating criteria.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), a 
copy of this REMAND and all pertinent 
records in the appellant's claims file, 
or in the alternative, the claims file 
itself, must be made available to the 
examiner for review.

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue in light 
of all the evidence of record.  In so 
doing, the RO should also consider 
whether "staged" ratings are 
appropriate in light of Fenderson.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

